IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                                Judge John L. Kane

Civil Action No. 09-cv-2990-AP

WILDEARTH GUARDIANS,

                     Plaintiff,
v.

KEN SALAZAR, in his capacity as Secretary, U.S. Department of Interior.,

                     Defendant.


                                         ORDER

Kane, J.

       A review of the file has shown that this case should not be on the AP Docket. The

Clerk of the Court is directed to assign the case to a district judge by random draw.

       Dated: February 2, 2010
                                                 BY THE COURT:

                                                 s/John L. Kane
                                                 John L. Kane, Senior Judge
                                                 United States District Court